Title: To Thomas Jefferson from Albert Gallatin, 30 July 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department 30th July 1805
                  
                  I have the honor to enclose a letter received from Judge Hall & enclosing another from Govr. Claiborne respecting the house occupied by Colo. Freeman. 
                  I have the honor to be with the highest respect Sir Your most obedt. Servant
                  
                     Albert Gallatin 
                     
                  
               